On Petition for Rehearing.
(June 9, 1896.)
The application is slated in the petition for rehearing as follows:
“The petition oí T. O. Hunt, It. !•’. Olden, 0. O. High, J. I,. Tindall, E. B. Estes, and Jaels Hittson, plaintiffs in error in the above-entitled cause, respect*660fully represents: That your petitioners pray for a rehearing in said cause, and for grounds of said rehearing assign the following, to wit:
“(1) The court erred in dismissing the writ of error herein, and that portion of the decree entered in this cause dismissing the said writ of error is absolutely contradictory to the remainder of the decree, which remands the cause to the circuit court ‘with instructions to set aside the judgment and verdict, and to dismiss the cause in that court unless jurisdiction is hereafter made to appear by appropriate pleadings.’ This decree distinctly finds error, and distinctly sets aside the judgment and verdict. It is impossible at the same time to dismiss the writ and reverse the case. We respectfully submit that the court has in this matter drifted into an error, and that the proper order to be rendered is to reverse the ease, and remand it, with instructions. This is the fixed jurisprudence of this court. See Railway Co. v. Rogers, 13 U. S. App. 554, at top, 6 C. C. A. 403, 57 Fed. 378. And it is also the fixed jurisprudence of the supreme court of the United States. Denny v. Pironi, 141 U. S. 121, 11 Sup. Ct. 966; Peper v. Fordyce, 119 U. S. 472, 7 Sup. Ct. 287.
“(2) The court erred in condemning plaintiffs in error for costs herein when the errors in pleading were those of defendants in error alone, and not of plaintiffs in error.
“Wherefore petitioners pray that your honors will grant a rehearing herein, and upon such rehearing modify your former decree, and render a decree reversing and remanding this cause, with instructions to the circuit court to dismiss the suit unless by proper amendment the jurisdiction of the circuit court is made to appear of record, and that defendants in error be mulcted' in costs. And petitioners pray for all further and general relief.”
The application ictr rehearing not only presents the ground upon which the plaintiffs insist that the court has erred, but also the authorities in view of which a reconsideration of its action is requested of the court.
With regard to the first ground, which is to the effect that it was erroneous to dismiss the writ of error and remand the cause, we may remark that it is not necessary to discuss the extreme view on this subject adopted by counsel for the application, for the reason that, before the petition for rehearing had received the attention of the members of the court, it was determined to so change the judgment and mandate as to make it conform to the opinion filed in the cause, and that opinion announced that the writ of error was superfluous. The opinion elsewhere stated that the objection to the want of jurisdiction should have been made in limine, and if not presented there it would have been competent and proper, after verdict, for the defendants to have made a motion' in arrest of judgment. They did not choose to do so, but themselves brought to this court the record which, at a glance, we are compelled to remand. It follows, therefore, that it was the purpose of the court to remand the cause with instructions, and we now correct the technical inadvertence of the mandate to the effect that the writ of error should be dismissed.
With regard to the second ground of application for rehearing, namely, that “the court erred in condemning the plaintiffs in error for costs herein when the errors herein were those of defendants in error alone, and not those of plaintiffs in error,” we have not been able to concur in the proposition of the learned counsel. In the first place, we are obliged to point out the fact that neither in the opinion of the court nor in the original judgment were the plaintiffs in error mulcted with the costs generally in the lower *661court. Tbe penalty imposed on tbe parties who brought to this court a record which, with absolute facility, might have been disposed of in the circuit court, is not so severe as learned counsel opine. This is easily gathered from the opinion on file. The language is that defendants’ “counsel, who are, or ought to be, aware of the palpable absence of jurisdiction, may not sit by during the trial of the cause,, and, after all the proceedings in the lower court have been completed, then present their bill of exception, and bring the cause on writ of error to this court, without incurring the consequences of a useless and expensive performance.” What useless and expensive performance? Obviously, that of bringing tint cause by writ of error to this court. Elsewhere in the opinion it is stated:
‘■The proceedings by writ oí error wore therefore superfluous, and order will l>e taken that the plaintiffs in error, who instituted them, should pay the costs therefor.”
Indeed, we think that the judgment, .as originally drawn, quite clearly presents the conclusions of the court that the costs in this court, and such costs, only, of the writ of error in the court below as were necessary to perfect it, were made chargeable to the plaintiffs iu error, and that it was not the purpose of the court at any time to mulct the plaintiffs in error with all the costs of the court below. Notwithstanding this, however, the amended judgment will carefully guard against the construction that the plaintiffs in error were made liable for all costs, which the counsel for plaintiffs in error seem to adopt, in the ground of their motion above quoted.
We are also unable to adopt the opinion of counsel that their client should not be made to pay the costs resulting from the writ of error. In their astute argument for the rehearing this language is used:
“The court mulcts the plaintiffs in error for the costs of the appeal for the reason, as is stated in the opinion, that it was the business of defendants’ counsel to deal openly and fairly with the court, and for the reason, as is further stated, that the. moral and legal obligation of frankness and of fairness to the court required that the learned counsel should not put the Judge himself on trial for error before this court without disclosing to him the attack they would make.”
This, counsel said, they have not the slightest inclination to dispute. To fully comprehend such cogency as this language of the court may possess, it is essential to understand the immediate context in the opiuion, with which we have not been favored in the brief, from which the foregoing extract has been taken. The language of the court preceding this extract was:
“But it is said that it is no part of defendants’ business to make out the plaintiffs’ case. It is certain, however, that it was the business of defendants’ counsel to deal openly and fairly with the court. The day for brilliant strategical displays in judicial trials has departed. Nor Is a court of the Untied States a congenial spot for surprisals and ambuscades. The defendants even now refrain from suggesting that they did not discover this defect while the cause was pending, and yet it may not bo questioned that the citizenship of the plaintiffs, if properly averred, would have supported the jurisdiction.”
*662■ Now., since it was apparent that the plaintiffs in the circuit court were-really citizens, and not merely residents, of Montana, any suggestion of the defective affirmation in the court below would have saved us all this trouble. The language above quoted in the opinion was written with what was then deemed to be a clear understanding of the position of counsel moving to reverse the judgment of the court below and to dismiss the cause for want of jurisdiction. It was scarcely conceivable that counsel in the circuit court were not aware of the nature, and extent of the affirmation as to diversity of citizenship as stated in the record. As stated in the opinion:
“It is otherwise evident that the assignors or original payees of one of the bonds upon which the suit was had were, in fact, citizens of the state of Montana. The residence and place of business of those plaintiffs were for a longtime in Custer county, in the latter state. This was well known to defendants in the circuit court, who are the plaintiffs in error here. Further, the cause was closely contested before the court and .-jury; and,when, after an arduous and protracted trial, verdict and judgment for a large amount were rendered for the plaintiffs, a motion for new trial was made, and IS different grounds were indicated as reasons why the verdict should be set aside, and a new trial granted. These were all overruled. Then the defendants presented to the trial judge 11 hills of exception, voluminous enough to compass 42 pages of printed record. In all of this defensive literature no intimation was given, either to the court or to the plaintiffs, that the fatal want of jurisdiction appeared. * * * The defendants in the circuit court, in framing their application for writ of error and supersedeas, presented 1(5 assignments of- error, covering 8 additional pages of the printed record before us, and still no opportunity was afforded plaintiffs to redress their inadvertence, or to the court to take the appropriate order.”
How was it possible for the court to apprehend that they were not aware that the jurisdiction did not exist without attributing to the learned counsel who appeared in the court below some small degree of ignorance of the law? We could not, with due respect to the well-known erudition of the profession, reach that conclusion, and, had we done so, it could not have altered the results. “Xgnorantia juris non excusat.” Grounds and Rudiments of the Law, p. 141. This is specially applicable to the rules of practice, and any deviation from them .will entail consequences detrimental to the suitors. Martindale v. Falkner (Maule, J.) 2 C. B. 719, 720. We happily receive the assurance of the learned counsel in this court that the learned counsel in the circuit court had not noticed the defect of jurisdiction, and that it was observed for the first time when the record received the scrutiny of counsel who appeared here, and after the decision presented this application for rehearing. Unhappily, however, we must regard the conduct off the cause as an entirety. We are now satisfied that no advantage was sought by the failure to disclose the defect of jurisdiction on the trial of the cause in the circuit court. There was, however, even if we regard the proceedings in the most favorable light possible, a mutual mistake. This existed in the fact that the plaintiffs in the circuit court did not allege in their pleadings the essentials of jurisdiction in that court, and, indeed, in this cause of the diversity of citizenship. The defendants’ counsel in the circuit court, notwithstanding the fact that they subjected the record to a most searching scrutiny, made necessary by a trial, a motion for a new trial, and the preparation of the exception, did not dis*663cover this obvious but conclusive defect in the pleadings. The “noblesse de robe,” for which this court in its opinion, and counsel in the argument for rehearing, expressed the keenest solicitude, is maintained in all of its accustomed luster. And yet we are confronted by the hard condition that there was actually the useless and expensive performance on the part of the plaintiffs in error of bringing the cause by writ of error to this court. Certainly, then, there was a mutuality of mistake, and, we may say, an embarrassing mistake, which lias taken up much of the time of this term which might have been appropriated to canses of which we have jurisdiction, and tin? mutuality of tin' responsibility therefor imposed by the judgment of the court, we think, was not only proper, but considerate in its leniency.
Peper v. Fordyce, 119 U. S. 469, 7 Sup. Ct. 287, is cited by counsel for the application, somewhat unfortunately for their contention. There the principle is announced that, rvhen a decree or judgment of the circuit court is reversed for want of jurisdiction in that court, this court will make such order in respect to the costs of appeal as justice and right may seem to require. That was a suit brought where there was no jurisdiction because of the want of that diversity of citizenship between the parties which ¡he law requires. Mr. Chief •Justice Waite, for the court, observes:
“It only remains to consider the question of costs for in Railway Co. v. Swan, 111 U. S. 379, 4 Sup. Ct. 510, and Hancock v. Holbrook, 112 U. S. 229, 5 Sup. Ct. 115, it was held that; upon reversal for want of jurisdiction in the circuit court, this court may make such order in respect to the costs of the appeal as justice and right shall seem to require. Here the error is attributable equally to both parties. Fordyce sued originally in the circuit court, when, upon the face of his bill, it appeared there was no jurisdiction. Without discontinuing that suit, lie sued again in ,the state court upon what was substantially the same cause of action, and to obtain substantially the same relief. This suit Peper & Latta caused to be removed to the circuit court, and in their petition sot forth a state of facts which showed that the cause was not removable. The cause ivas then entered in the circuit court, and an answer and a cross appeal filed by Peper & Harta, without any attempt on the part of Fordyce or Moore to have the suit remanded, and without even calling the attention of the court to the question of jurisdiction. On the contrary, after the answer and before the cross appeal, Fordyce moved for and obtained an order that the two cases — that which lio liad brought in the circuit court ol' the United States, and that which Peper & Latta had removed there — be heard as one, under the title of his own suit in that court. The cases then proceeded without objection by either party until after a final decree below and the appeal by Peper & Latta to this court. Under these circumstances we order that the costs of this court be divided equally between parties, each paying half. The decree of the circuit court is reversed for want of jurisdiction in the circuit court, and the cause remanded, with instructions to dismiss the bill filed originally in that court by Fordyce aga.inst Peper & Latta, without prejudice, and to remand the suit removed from the stare court; each party to pay his own costs in the circuit court.”
There is much similarity between that case and this now before the court. But it is said that we did not impose costs as a penalty in the similar case of Railway Co. v. Rogers, 13 U. S. App. 554, 6 C. C. A. 403, and 57 Fed. 378. Had we done so, it is probable the present controversy would have been avoided. Be this as it may, it is sufficient to say that no such motion was made in that case. We think *664that the decision of this court with respect to the costs of the writ of error was that which justice and right seemed to require, and the application for rehearing is denied.
For dissenting opinion of Boarman, District Judge, see 74 Fed. 1008.